Citation Nr: 1617937	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-30 312	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar II disorder, depression, and posttraumatic stress disorder (PTSD), to include as secondary to a back disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to appear for a hearing before a member of the Board at the Waco RO in November 2015.  In a November 2015 statement, the Veteran's representative stated the Veteran would not be able to attend his hearing before the Board, and did not wish to reschedule the hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

In his June 2012 claim, the Veteran stated he was seeking service connection for chronic depression, bipolar disorder, and posttraumatic stress disorder (PTSD).  The Veteran's private treatment records include a diagnosis of bipolar II disorder.  The Veteran's VA treatment records include complaints of depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has combined the claims of entitlement to service connection for PTSD, entitlement to service connection for bipolar disorder, and entitlement to service connection for chronic depression, and recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include bipolar II disorder, depression, and PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2012 claim, the Veteran reported responded, "Yes" when asked if he is receiving Supplemental Social Security Income (SSI) or has applied for SSI.  Upon a May 2012 private psychiatric evaluation, the psychiatrist noted the Veteran's report that he last work in 2000, and is disabled.  On remand, the AOJ should undertake appropriate efforts to clarify whether the Veteran receives disability benefits from the Social Security Administration (SSA), or has ever filed a claim for SSA disability benefits.  If so, the AOJ should undertake appropriate development to obtain the Veteran's SSA records.

In a May 2012 psychiatric assessment from Metrocare Services, the psychiatrist reported she had reviewed a prior 2005 assessment, and that the Veteran received outpatient treatment and medications from that facility from 2005 to 2006.  See also June 2012 claim (Veteran reported treatment at Metrocare from 2005 to 2006).  On remand, the AOJ should undertake appropriate development to obtain these treatment records.

In a November 2008 statement of the case, the RO stated it had reviewed outpatient treatment records from the North Texas VA Healthcare System (HCS) dated from May 1997 to October 2008.  However, the VA treatment records currently associated with the evidentiary record are only dated from January 2003 to April 2008.  In the May 2012 psychiatric assessment, the Veteran reported he receives his medical care through VA.  On remand, the AOJ should obtain all outstanding VA treatment records.

Finally, in a December 2004 VA primary care note, the Veteran reported he was becoming very depressed over the impact his chronic back pain was having on his life.  Accordingly, on remand, the AOJ should provide the Veteran with a new VCAA notice regarding the theory of secondary service connection.
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should undertake appropriate development to obtain any outstanding SSA disability records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all private treatment related to his acquired psychiatric disorder, back, right knee, and hypertension.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Metrocare Services dated from 2005 to 2006.  All obtained records should be associated with the evidentiary record.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include from the North Texas HCS dated from at least 1997 to January 2003, and from April 2008 to the present.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

